FOURNET, Chief Justice.
The defendant, Clarence Williams, having appealed from his conviction and sentence, on a charge by bill of information with possession of heroin, without having reserved or perfected a bill of exception to the only alleged error committed during the trial of the case, i. e., “the denial of a new trial based upon alleged misconduct of *231the prosecution in seeking to impeach a key-defense witness in an unfair manner,” nothing is presented for review by this court except error patent on the face of the record,1 of which, after careful examination we find none.
The conviction and sentence are affirmed.

. Code of Criminal Procedure, Article 920 provides: “The following matters and no others shall be considered on appeal:
(1) Formal bills of exceptions that have been submitted to and signed by the trial court in accordance with Article 845, whether or not the bills of exceptions were made a ground for a motion for a new trial; and
(2) Any error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”
See also, Code of Criminal Procedure, Article 844, and State v. Flanagan, 254 La. 100, 222 So.2d 872; State v. Bass, 254 La. 83, 222 So.2d 865; State v. Jackson, 253 La. 205, 217 So.2d 372; State v. Coffil, 222 La. 487, 62 So.2d 651; State v. Bryant, 219 La. 193, 52 So.2d 543; State v. McDonald, 218 La. 198, 48 So.2d 797.